Order, Supreme Court, New York County, entered March 14, 1978, which, inter alia, directed appellant husband to comply with the terms of a stipulation entered into in the Family Court on January 31, 1977, unanimously modified, on the facts and in the exercise of discretion, without costs or disbursements, to the extent of reversing so much of said order as directed appellant to comply with the terms of the stipulation, directing appellant, instead, to pay respondent the sum of $500 per month retroactive to April 1, 1978 and directing the parties promptly to notice this divorce action for trial. Except, as so modified, said order is affirmed. We do not at this time pass on the question whether the said stipulation in the Family Court is enforceable in the divorce action. However, in the uncertain state of the record before us as to the needs of the respondent we are of the opinion that the interests of justice warrant that the sum of $500 per month be paid to the respondent as temporary alimony pending a prompt trial of the divorce action to resolve the issues between the parties. Concur—Birns, J. P., Silverman, Evans, Fein and Sullivan, JJ.